DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Kari Bartingale on 10/07/2021.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 1, line 6 delete “one or more orientations” and replace with --multiple orientations--.
In claim 1, line 7 delete “one of the one or more orientations” and replace with --one of the multiple orientations--.
In claim 13, line 6 delete “one or more orientations” and replace with --multiple orientations--.
In claim 13, line 7 delete “one of the one or more orientations” and replace with --one of the multiple orientations--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6 and 8-20, the prior art of record fails to teach or render obvious a product dispenser mounting system particularly including a base having at least one actuation sensor; and a mounting apparatus having an attachment post with a size and shape configured to removably connect with the dispenser holder body in multiple orientations such that the dispenser holder body is maintained in a selected one of the multiple orientations when the dispenser holder body is connected to the attachment post.
Regarding claims 21 and 22, the prior art of record fails to teach or render obvious a product dispenser mounting system particularly including the dispenser holder body having a top portion having first and second arms configured to receive a neck of the product dispenser, and wherein the top portion is pivotally connected to a sidewall such that the first and second arms are moveable between a first lowered positon and a second raised position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754